ON APPLICATION FOR REHEARING.
Per Curiam.
A motion for a rehearing has been made in this case, and our attention directed to the case of *252Haviland v. Chase, 116 Mich. 214 (74 N. W. 477, 72 Am. St. Rep. 519). This case was not called to our attention by counsel in the main brief, and was overlooked by the court. On the hearing of Haviland v. Chase, the case of Amphlett v. Hibbard was not cited by counsel, and escaped our attention. There are two lines of cases outside this State. Kuhnert v. Conrad, 6 N. Dak. 215 (69 N. W. 185), is in line with our decisions in Amphlett v. Hibbard, 29 Mich. 298, and in the present case; while Spalti v. Blumer, 56 Minn. 523 (58 N. W. 156), supports the holding in Haviland v. Chase. Inasmuch as the decision in Amphlett v. Hibbard established a rule of procedure which may have been acted upon in establishing property rights, we adhere to our former opinion, following the rule laid down in that case, and overrule Haviland v. Chase in so far as it is in conflict with this holding.